Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner’s Comment in accordance with box 5 of PTOL-37.

The terminal disclaimer filed on 4-21-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 11111331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

JCM
4-25-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765